ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 21st day of September, 1993,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated with directions to that Court to remand the case to the Circuit Court for Montgomery County to decide the constitutional issue in the case. Costs in this Court and in the Court of Special Appeals to be paid by the Respondent, Montgomery County Council.